Title: From Benjamin Franklin to Philip Schuyler, 17 April 1776
From: Franklin, Benjamin
To: Schuyler, Philip


Dear Sir
At Mr. Wyng’s. April 17. 76
We are all concern’d to hear of your Indisposition, and join in requesting you earnestly to take care of your self. We purpose staying here as you advise in your kind Note of this Morning. We left all well at your House: The Sergeant has a Letter that I brought for you: Mrs. Schuyler requests that you would send him back as soon as may be. I return inclos’d the Papers you favour’d us with. Our Respects to Mr. Chase: I desire him to send back my Mare by the Sergeant. Our best Wishes attend you. I am, Dear Sir
We have sent forward Mr. Chase’s Bed and Portmanteau Trunk, on a Supposition that he intends not to return hither.
Gen. Schuyler
 
Endorsed: April 17th: 1776  From Dr Franklin